People v Patterson (2021 NY Slip Op 01070)





People v Patterson


2021 NY Slip Op 01070


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-01860
 (Ind. No. 17-00738)

[*1]The People of the State of New York, respondent,
vWesley Patterson, appellant.


Mary Zugibe Raleigh, Warwick, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (William C. Ghee of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (William L. DeProspo, J.), rendered December 12, 2018, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his counsel was deprived of an opportunity to address the County Court at the time of sentencing, in violation of CPL 380.50, is unpreserved for appellate review (see People v Green, 54 NY2d 878; People v Crosby, 133 AD3d 681, 682). In any event, the record demonstrates that despite its use of irregular phrasing, the court effectively invited defense counsel to speak on the defendant's behalf (see People v McClain, 35 NY2d 483, 491; People v Crosby, 133 AD3d at 682).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, A.P.J., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court